DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 1, “.A spa” should read --A spa--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the recess" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
The term “generally” in claim 2, line 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US 9205023).
Regarding claim 1, Tran discloses a spa (20) comprising: 
a basin (22) for containing water; 
a motor (23) mounted exteriorly of the basin and having a rotating element (rotating element of 23) defining an axis (X-X); 
a drive hub (26) disposed exteriorly of the basin and coupled to the rotating element for movement therewith (26 is coupled to the rotating element of 23), the drive hub having magnetic properties such that, in the absence of externalities, a magnetic field (Abstract) is produced which extends from and returns to the hub, the magnetic field being characterized in that, if depicted graphically, concentrations of field lines (99) would appear to extend from one or more North pole domains (42) defined in the surface to one or more South pole domains (44) defined in the surface (Abstract), the North and South pole domains being spaced apart from each other and arranged to encircle the rotation axis in alternating relation (42 and 44 are spaced apart from each other and arranged about axis X-X in alternating relation); 
a pump including a housing (37, 39, 41) and an impeller (27, 28), 
the housing being disposed interiorly of the basin and having a pair of sides (37, 39, one of the pair (39) presenting towards and abutting the basin and the other of the pair (37) opposed in orientation to the one of the pair, the housing defining: 
a cavity (chamber defined by 37, 39) having a center (center of the chamber defined by 37, 39) and a periphery (periphery of the chamber defined by 37, 39); 
an intake (49) that communicates with the center of the cavity; 
one or more ports (45) defined in the other of the pair of sides and communicating with the periphery; 
the impeller being mounted in the recess (27, 28 is disposed in the recess defined by 37, 39), the impeller 
defining blades (blades of 27) which are adapted, upon rotation of the impeller in the recess, to draw water through the intake and eject water through the one or more ports; and 
including a portion that is ferromagnetic (46) and a portion that is not ferromagnetic (48), the portions being adapted such that rotation of the drive hub causes rotation of the impeller and abutting one another, one being axially displaced from the other (46 and 48 abut one another and are axially displaced from one another).
Regarding claim 2, Tran discloses the portions abut one another at a junction (junction between 46 and 48) that is generally circular (46 and 48 abut one another a junction that is generally circular).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 9205023) in view of Gieras (US 20170159661).
Regarding claim 3, Trans discloses substantially all of the elements of the present invention as stated above in the rejection of claim 2.
However, Tran does not disclose the ferromagnetic portion defines the blades.
Gieras discloses a centrifugal pump wherein the ferromagnetic portion defines the blades (28, ¶ 0015).
It would have been obvious to one of ordinary skill in the art to have modified the system of Tran, to include the ferromagnetic portion defines the blades as claimed, as taught by Gieras, since it was known in the art to form at least a portion or the entirety of the impeller fin of a magnetic material (¶ 0015) allowing for compact and lightweight construction (¶ 0012).
Regarding claim 4, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 3.
Tran further discloses the use of an iron alloy as the ferromagnetic material; however, Tran does not specifically disclose the ferromagnetic portion is steel as claimed.
Gieras discloses a centrifugal pump wherein the ferromagnetic portion is steel (¶ 0023).
It would have been obvious to one of ordinary skill in the art to have modified the system of Tran, to include the ferromagnetic portion is steel as claimed, as taught by Gieras, since it was known in the art to use steel as a ferromagnetic material in a pump system (¶ 0023).
Regarding claim 6, the combination above and specifically Tran further discloses the portion that is not ferromagnetic is aluminum (col. 5, ll. 4-7).
As best understood, claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 9205023) in view of Gieras (US 20170159661) as applied to claim 4 above, and further in view of Konstantakis (US 20150352004).
Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in claim 4.
However, the combination above does not disclose the ferromagnetic portion is a steel stamping as claimed.
Konstantakis discloses a water jet assembly wherein components of the jet assembly can be manufactured from stamped alloy materials such as steel (¶ 0029).
It would have been obvious to one of ordinary skill in the art to have modified the system of Tran, to include the ferromagnetic portion is a steel stamping as claimed, as taught by Konstantakis, since it was known in the art to use steel stamping in a jet assembly (¶ 0029).
As best understood, claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 9205023) in view of Gieras (US 20170159661) as applied to claim 4 above, and further in view of Makinson (US 20040062648).
Regarding claims 7-8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 6.
However, Tran does not specifically disclose the thicknesses of the ferromagnetic portion and the portion that is not ferromagnetic as claimed.
Makinson discloses an impeller where the wall thickness of the encapsulating polymer on the bottom surface of the magetisable ring is as thin as practicable (¶ 0053) and the wall thickness of the material encapsulating the magetisable disc is increased around the circumference (¶ 0075). Therefore, the thicknesses of the impeller are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is to provide a lightweight impeller to be as close as possible to be balanced (¶ 0051) and to provide sufficient material which can be removed during the balancing process (¶ 0075).
Therefore, since the general conditions of the claim were disclosed in the prior art by Makinson, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to have modified the system of Tran to provide the ferromagnetic portion has a thickness X10, the portion that is not ferromagnetic has a thickness X1, X10 is between about .1mm and .2mm and X1 is between about .9mm and 2.0 mm; wherein X10 is about .15mm and X1 is about 2mm. See MPEP § 2144.05.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Klasek (US 20140020684) is directed to the state of the art as disclosing blades that may include magnets or magnetic portions (¶ 0131).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754